Case: 3:21-cv-00023-JJH Doc #: 1 Filed: 01/06/21 1o0f5. PagelD #: 1

UNITED STATES DISTRICT COURT

FOR THE
FILED
NORTHERN DISTRICT OF OHIO
JAN 06 2024
See esr
ISTRIC Court
SAMUEL R. DANZIGER, Pro Se ) aaa re
7740 CAMINO REAL, G211
MIAMI, FL 33143, )
Plaintiff, ° nm VW =
35:21 LY .. G2
CASE NO.
-VS- ) .
yo, os, OTR AA
U.S. SECURITIES AND EXCHANGE J Ub ye TED! i! CK if
COMMISSION ) JUDGE :
100F ST., NE
WASHINGTON, DC 20549 )
and ) COMPLAINT
CROGHAN BANCSHARES, INC. ) JURY TRIAL DEMANDED
323 CROGHAN STREET
FREMONT OHIO 43420, )
Defendants.

 

1. Plaintiff Samuel R. Danziger, Pro Se, (Plaintiff) has his homestead in Miami,

Florida and is a full-time resident therein. Plaintiff owns shares in Defendant

Croghan outlined in redacted(for privacy) Exhibit A, attached and incorporated

herein.

2. Defendant U.S. Securities And Exchange Commission(‘SEC’) was established as

an agency Within the Executive Branch Of the U.S. Government by the

Congressional passage of the Securities and Exchange Act of 1934(‘the Act’).
Case: 3:21-cv-00023-JJH Doc #: 1 Filed: 01/06/21 2 of 5. PagelD #: 2

Relevant here are some of the SEC general Rules and Regulations the SEC
established under the Act, as amended.
3. Defendant Croghan Bancshares, Inc.(‘Croghan’) is an Ohio Corporation with its
domicile and principal office in Fremont, Sandusky County, Ohio. As a corporation,
Defendant Croghan has a wholly-owned bank subsidiary, the Croghan-Colonial
Bank, with just over 1 billion dollars in assets. And as a corporation, Defendant
Croghan has just over 2 million shares of stock issued and outstanding owned by
over 1,400 shareholders and routinely traded on the national Over-The-Counter
Exchange(OTC).
4. The Plaintiff has the standing to bring this action in this U.S. District Court,
and the Court has jurisdiction under both the claim of Plaintiff under the
Securities and Exchange Act, as amended, against Defendant SEC, an agency of
the U.S. government established by the Act, and the claim of Plaintiff against
Defendant Croghan for matters related to the Act.
5. Under the number of shareholders of Defendant Croghan and the trading of its
shares on a national exchange, Defendant Croghan was under the regulation of the
SEC by the Act. However, by an amendment to the Act and a reading of Rule
240.1225-1(a)(2) and (8) relating to shares ‘held of record’( Exhibit B), Defendant
Under Rule 240.12g-4(a)(1), Croghan could terminate its registration under the Act
(Exhibit C). Subsequently, Defendant Croghan received a termination of
registration, Form 15(Exhibit D).
6. A rereading of Exhibit A evidence that Plaintiffs shares in Defendant Croghan
are, and have been, held by T.D. Ameritrade, a recognized brokerage corporation.
In the terminology of the finance industry, Plaintiff is classified as a NOBO (a
non-objecting beneficial owner). Plaintiff is a 100% owner of his Defendant
Croghan shares and enjoys all voting rights, dividends, and other privileges of

2.
Case: 3:21-cv-00023-JJH Doc #: 1 Filed: 01/06/21 3 0f5. PagelD #: 3

ownership, except the shares, are held for Plaintiffs convenience by a corporation.
Defendant Croghan has a total of 476 NOBOs(Exhibit E). A strict reading of Rule
240.12g5-1(a)(2) and (3) means that the 476 shareholders count to the Defendant
SEC as ‘one person.’ A latter-day reincarnation of Scott v Sanford, 60 US 393
(1857); Dred Scott of the no-count people of color era lives in the Rules of the
Defendant SEC and Plaintiff has been harmed by the termination of registration
on the refusal to count NOBOs. Apparently, the SEC doesn’t even recognize Plessy
uv Ferguson, 163 US 537 (1896), as no equality for the NOBOs here with the
shareholders of record’ is shown in the rules. Both Scott and Plessy are
recognized as not constitutional today. The Court should realize how little effort
it takes to submit an accurate total shareholder count to Defendant SEC by
Defendant Croghan or any other registrant.
7. For Defendant Croghan to obtain a termination of registration, the Defendant
SEC requires less than 1200 shareholders, Rule 240.12g-4(a)(1)(Exhibit C). The
2014 Form 15 lists 1001 ‘holders of record’(Exhibit D), and the 476 NOBOs should
Now count as 476 living, breathing U.S. citizen shareholders(Exhibit E). Update;
the OTC website on 12/21/2020 now finds a total of 992 shareholders of
record(Exhibit F), plus the 476 NOBOs is not even close to fewer than 1200
shareholders required for termination! The calculation is genuinely more than
1200, the Defendant Croghan knows it, or should know it, as it sends dividends out
quarterly to each NOBO and ‘shareholders of record’; as does the Defendant SEC,
now playing an unfair word game the termination. Plaintiff has been harmed
for the Plaintiff does not have the SEC protections envisioned by the Act including,
but not limited to, supervision of registrants handling of Proxy Proposals.
8. In September 2018, post-SEC termination, Plaintiff submitted to Defendant
Croghan two generic Proxy Proposals, one titled Gender Diversity For The Board
3.
Case: 3:21-cv-00023-JJH Doc #: 1 Filed: 01/06/21 4 of 5. PagelD #: 4

Of Directors and the other titled Directors Term Limits. The submission was met
with a letter stating the Proxy Proposals would “...not be included in the proxy
statement and form of proxy solicited...”. Litigation ensued, and finally, the
proposals were included in the ‘proxy statement but not on the ‘form of proxy.”
The Defendant, Croghan shareholders were not privileged to vote regarding their
opinions as to either Proxy Proposal. Ultimately, Defendant Croghan had Plaintiffs
suit dismissed(Composite Exhibit G). Plaintiff was harmed by the failure of
Defendant Croghan’s shareholders to vote for their opinions. By Defendant SEC
Rule 240.14a-8, (Exhibit H) as a registrant, Defendant Croghan would have been
obligated to submit the Proxy Proposals (both generic) to, and for, Defendant SEC
review, and if they were acceptable to Defendant SEC, the proxy proposals would
have had to appear on the Defendant Croghan’s ‘form of proxy’ for the vote of the
Defendant Croghan shareholders.
9. Harm a’comin. As in 2018(see above Paragraph 8), Plaintiff has recently
submitted a Proxy Proposal to Defendant Croghan titled Diversity For The Board
(Composite Exhibit I). Since Defendant Croghan and Defendant SEC have obviated
SEC review (Exhibit H), Plaintiff is expecting harm and by this Complaint is
attempting to mitigate the harm among other relief(see Plaintiffs letter of

December 17, 2020, within Exhibit I).

WHEREFORE, the Plaintiff requests of the Court a finding and an Order (1)
directing the Defendant SEC to revise, or otherwise modify, the wording of Rule
240.12g5-1(a)(2) and (8) to count each of the shareholders therein as individual
shareholders of record under Section 1(a) rather than exceptions under Sections
1(a)(2) and (8); (2) directing Defendant Croghan to submit for re-registration with
the Defendant SEC with an accurate combined count of both ‘shareholders of

4.
Case: 3:21-cv-00023-JJH Doc #:1 Filed: 01/06/21 5o0f5. PagelD#: 5

record and NOBOs: and (8) directing Defendant Croghan to forthwith forward all
pending shareholder Proxy Proposals to Defendant SEC in conformance to Rule
240.14a-8.

Respectfully submitted,

4d AQ. 12f30 [20°
oo 7ST 7

* Samuel R. Danziger, Pro Se
7740 Camino Real, G211
Miami, Fl 33143
(305)271-0707
